IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

SCOTT BARTH,
Plaintiff,
C.A. No. N15C-01-197 l\/[MJ
V.
BLUE DIAMOND, LLC (d/b/a BLUE TRIAL BY .]URY OF
DIAMOND MX PARK), a Delaware TWELVE DEMANDED

corporation, THE EAST COAST
ENDURO ASSOCIATION, INC., a
New Jersey corporation, and
DELAWARE ENDURO RIDERS, INC.,
a Delaware corporation,

\./\_/\/\./\./V\./\/\/\./\/V\./\./\/V

Defendants.

Submitted: December 12, 2017
Decided: January 3, 2018

On Plaintiff’s Motion for Reconsideration of
One Part of the Court’s November 29, 2017 Order and Opinion

DENIED
MEMORANDUM OPINION

Batholornew J. Dalton, Esq., Laura J. Simon, Esq., Dalton & Associates, Larry E.
Coben, Esq., Greg,ory S. Spizer, Esq., Anapol Weiss, Attorneys for Plaintiff Scott
Barth

Michael J. Logullo, Esq., Rawle & Henderson LLP Attorneys for Defendants The
East Coast Enduro Association, Inc. and Delaware Enduro Riders, Inc.

George T. Lees III, Esq., Logan & Petrone, LLC Attorneys for Defendant Blue
Diamond, LLC

JOHNST()N, J.

Ruling on a Motion for Summary Judgment, this Court dismissed negligence
claims against the Defendants because Plaintiff, Scott Barth, signed a valid Waiver
releasing Defendants from liability.l Barth has moved for reargument

The purpose of moving for reargument is to seek reconsideration of findings
of fact, conclusions of laW, or judgment of law.2 Reargument usually Will be denied
unless the moving party demonstrates that the Court overlooked a precedent or legal
principle that Would have a controlling effect, or that it has misapprehended the law
or the facts in a manner affecting the outcome of the decision. “A motion for
reargument should not be used merely to rehash the arguments already decided by
the court.”3

Barth contends that reargument is appropriate because the Court made three
factual findings: (l) Defendants advised Barth that he could inspect the race course;
(2) if Barth had asked to inspect the course, he Would have been granted permission;
and (3) if Barth had inspected the course he Would have observed the latent danger
created by Defendants’ reckless indifference to rider safety. Barth also argues that
the Court made the legal ruling that Barth had a duty paramount to that of the

property owners to inspect and locate latent hazards.

 

l Barth v. Blue Diamona', 2017 WL 5900949, at *7 (Del. Super.).
2 Hessler, Inc. v. Farrell, 260 A.2d 701, 702 (1969).
3 Wilmington Trust C0. v. Nix, 2002 WL 356371, at *l (Del. Super.).

2

These contentions misconstrue the Court’s opinion and rehash the arguments
already decided by the Court. The Court found that it Was undisputed that Barth
never asked for and Was not denied permission to inspect the course. The Court did
not find that Defendants advised Barth to inspect the course. Rather, the Court ruled
that Barth could not circumvent Waiver of liability by claiming ignorance as to his
ability to ask for permission to inspect. Under Devecchz`o, Which the Court cited in
its opinion, a plaintiff’ s “failure to apprise himself of, or otherwise understand the
language of a release that he is asked to sign is insufficient as a matter of law to
invalidate the release.”4

The Court also made no factual findings regarding What could have happened
had Barth asked to inspect the course or What he hypothetically Would have found
had he performed an inspection. The Court instead limited its findings to the
dipositive issue under Devecchl`o: Whether Barth Was denied permission to inspect
the course, resulting in potential invalidation of the release. lt is undisputed that
Barth did not ask for permission. Defendants therefore did not deny him permission
Thus, the holding in Devecchio simply is not applicable to the facts in this case.

These findings do not, as Barth contends, impose a duty on business invitees
to perform an inspection paramount to a property owner’s duty to inspect. The Court

only declined to apply Devecchio’s holding When no rule barred Barth from

 

4 Devecchz'o v. Delaware Enduro Ria’ers, lnc., 2004 LEXIS 444 (Del. Super.).
3

performing an inspection of the course before the race.
CONCLUSION
Barth’s Motion for Reconsideration of One Part of the Court’s November 29,
2017 Order and Opinion is hereby DENIED. Barth has not demonstrated that the
Court has overlooked controlling law or misapprehended the law or facts of the case.

IT IS SO ORDERED.

    

nora e Mary M. Johnston